Exhibit 10.01

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”), dated as of
                            , is made by and between VeriSign, Inc., a Delaware
corporation (the “Company”), and                     , an [officer][director] of
the Company (the “Indemnitee”).

RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and/or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

B. Based on their experience as business managers, the Board of Directors of the
Company (the “Board”) has concluded that, to retain and attract talented and
experienced individuals to serve as officers and directors of the Company, and
to encourage such individuals to take the business risks necessary for the
success of the Company, it is necessary for the Company contractually to
indemnify officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company;

C. Section 145 of the General Corporation Law of the State of Delaware, under
which the Company is organized (the “Law”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by the Law is not exclusive; and

D. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for claims
for damages arising out of or related to such services to the Company.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

1.1 Agent. For the purposes of this Agreement, “agent” of the Company means any
person who is or was a director or officer of the Company or a subsidiary of the
Company; or is or was serving at the request of, for the convenience of, or to
represent the interest of the Company or a subsidiary of the Company as a
director or officer of another foreign or domestic corporation, partnership,
joint venture, trust, other legal entity, or other enterprise or an affiliate of
the Company; or was a director or officer of a foreign or domestic corporation
which was a predecessor corporation of the Company, including, without
limitation, Network Solutions, Inc., a Delaware corporation, or was a director
or officer of another enterprise or affiliate of the Company at the request of,
for the convenience of, or to represent the interests of such predecessor
corporation. The term “enterprise” includes any employee benefit plan of the
Company, its subsidiaries, affiliates and predecessor corporations.



--------------------------------------------------------------------------------

1.2 Change-in-Control. For the purposes of this Agreement, “Change-in-Control”
means:

 

  (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company or its subsidiaries, becomes the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly (excluding, for purposes of this Section 4.5, securities acquired
directly from the Company), of securities of the Company representing at least
thirty-five percent (35%) of (A) the then-outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then-outstanding
securities;

 

  (b) the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

  (c) a change in the composition of the Company’s Board occurring within a
24-month period, as a result of which fewer than a majority of the directors are
Incumbent Directors;

 

  (d) the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect); or

 

  (e) stockholder approval of the dissolution or liquidation of the Company.

1.3 Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements and other out-of-pocket costs)
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense or appeal of, or being or preparing to be a witness in,
or otherwise participating or having involvement in, an actual, threatened or
potential proceeding or establishing or enforcing a right to indemnification or
advancement of expenses under this Agreement, Section 145 or otherwise.

1.4 Incumbent Directors. For purposes of this Agreement, “Incumbent Directors”
means directors who either (i) are members of the Board as of the date hereof,
or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

1.5 Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, potential, pending or completed action, arbitration, alternate
dispute resolution, investigation, inquiry, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.

 

2



--------------------------------------------------------------------------------

1.6 Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than fifty percent (50%) of the outstanding voting
securities is owned directly or indirectly by the Company, by the Company and
one or more of its subsidiaries or by one or more of the Company’s subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of his ability, so
long as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the charter documents of the Company or any subsidiary
of the Company; provided, however, that the Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation that
the Indemnitee may have assumed apart from this Agreement), and the Company or
any subsidiary shall have no obligation under this Agreement to continue the
Indemnitee in any such position.

3. Directors’ and Officers’ Insurance.

3.1 The Company shall, to the extent that the Board determines it to be
economically reasonable, maintain a policy of directors’ and officers’ liability
insurance (“D&O Insurance”), on such terms and conditions as may be approved by
the Board.

3.2 In the event of a Change-in-Control or the Company becomes insolvent
(including being placed into receivership or entering the federal bankruptcy
process or similar process) (each, a “Triggering Event”), the Company shall
maintain in force D&O Insurance policies, for a period of six years following
the Triggering Event (also known as “Extended Reporting Period”), which include
at least the same or better limits and equivalent terms as are in effect at the
time of the Triggering Event with the Company’s then-current insurer or
comparable insurers that have (i) equal or better Best insurance ratings and
(ii) an equal or higher policy holder surplus as the Company’s then-current
insurer.

4. Mandatory Indemnification. Subject to Section 9 below, the Company shall
indemnify the Indemnitee:

4.1 Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (other than an action by or
in the right of the Company) by reason of the fact that he is or was an agent of
the Company, or by reason of anything done or not done by him in any such
capacity, against any and all expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties and amounts paid in settlement) actually and reasonably incurred by
him in connection with the investigation, defense, settlement or appeal of such
proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful;

4.2 Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was an agent of the Company, or by reason of anything done or not done by him in
any such capacity, against any amounts paid in

 

3



--------------------------------------------------------------------------------

settlement of any such proceeding and all expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal of such proceeding if he acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company; except that no indemnification under this subsection shall be made in
respect of any claim, issue or matter as to which such person shall have been
finally adjudged to be liable to the Company by a court of competent
jurisdiction due to willful misconduct of a culpable nature in the performance
of his duty to the Company, unless and only to the extent that the Court of
Chancery or the court in which such proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such amounts which the Court of Chancery or such other court shall
deem proper;

4.3 Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) to the
extent such have been paid directly to the Indemnitee by D&O Insurance; and

4.4 Indemnification for Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his or her status as an agent, a witness in any proceeding to which the
Indemnitee is not a party and is not threatened to be made a party, he or she
shall be indemnified against all expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

4.5 Third-Party Indemnification. The Company hereby acknowledges that Indemnitee
has or may from time to time obtain certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more third parties
(collectively, the “Third-Party Indemnitors”). The Company hereby agrees that
the Company is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Third-Party Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), and that the Company will not
assert that the Indemnitee must seek expense advancement or reimbursement, or
indemnification, from any Third-Party Indemnitor before the Company must perform
its expense advancement and reimbursement, and indemnification obligations,
under this Agreement. No advancement or payment by the Third-Party Indemnitors
on behalf of Indemnitee with respect to any claim for which Indemnitee has
sought indemnification from the Company shall affect the foregoing. The
Third-Party Indemnitors shall be subrogated to the extent of such advancement or
payment to all of the rights of recovery which Indemnitee would have had against
the Company if the Third-Party Indemnitors had not advanced or paid any amount
to or on behalf of Indemnitee. If for any reason a court of competent
jurisdiction determines that the Third-Party Indemnitors are not entitled to the
subrogation rights described in the preceding sentence, the Third-Party
Indemnitors shall have a right of contribution by the Company to the Third-Party
Indemnitors with respect to any advance or payment by the Third-Party
Indemnitors to or on behalf of the Indemnitee.

5. Partial Indemnification and Contribution.

5.1 Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a proceeding but is not entitled, however, to indemnification for all of the
total amount thereof, then the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled to indemnification.

 

4



--------------------------------------------------------------------------------

5.2 Contribution. If the Indemnitee is not entitled to the indemnification
provided in Section 4 for any reason other than the statutory limitations set
forth in the Law, then in respect of any threatened, pending or completed
proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses, judgments, fines or
settlement amounts. The Company agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.

6. Mandatory Advancement of Expenses.

6.1 Advancement. Subject to Sections 6.2 and 9.1 below, the Company shall
advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by him in any such capacity. The Indemnitee hereby undertakes
to promptly repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the
Certificate of Incorporation or Bylaws of the Company, the Law or otherwise. The
advances to be made hereunder shall be paid by the Company to the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company.

6.2 Payment Directions. To the extent payments are required to be made
hereunder, the Company shall, in accordance with Indemnitee’s request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses.

6.2 Exception. Notwithstanding the foregoing provisions of this Section 6 and
except as provided in the last two sentences of this Section 6.2, the Company
shall not be obligated to advance any expenses to the Indemnitee arising from a
lawsuit filed directly by the Company against the Indemnitee if an absolute
majority of the members of the Board reasonably determines in good faith, within
thirty (30) days of the Indemnitee’s request to be advanced expenses, that the
facts known to them at the time such determination is made demonstrate clearly
and convincingly that the Indemnitee acted in bad faith. If such a determination
is made, the Indemnitee may have such decision reviewed by another forum, in the
manner set forth in Sections 8.3, 8.4 and 8.5 hereof, with all references
therein to “indemnification” being deemed to refer to “advancement of expenses,”
and the burden of proof shall be on the Company to

 

5



--------------------------------------------------------------------------------

demonstrate clearly and convincingly that, based on the facts known at the time,
the Indemnitee acted in bad faith. The Company may not avail itself of the right
set forth in the first sentence of this Section 6.2 as to a given lawsuit if, at
any time after the occurrence of the activities or omissions that are the
primary focus of the lawsuit, the Company has undergone a change in control. For
this purpose, a change in control shall mean a given person or group of
affiliated persons or groups increasing their beneficial ownership interest in
the Company by at least twenty (20) percentage points without advance Board
approval.

7. Notice and Other Indemnification Procedures.

7.1 Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof; provided, however, that the failure of the
Indemnitee to give such notice shall not affect the Indemnitee’s rights
hereunder, unless the Company is materially and adversely harmed by such
failure.

7.2 If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7.1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.

7.3 In the event the Company shall be obligated to advance the expenses for any
proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that: (a) the
Indemnitee shall have the right to employ his own counsel in any such proceeding
at the Indemnitee’s expense; (b) the Indemnitee shall have the right to employ
his own counsel in connection with any such proceeding, at the expense of the
Company, if such counsel serves in a review, observer, advice and counseling
capacity and does not otherwise materially control or participate in the defense
of such proceeding; and (c) if (i) the employment of counsel by the Indemnitee
has been previously authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of the Indemnitee’s counsel shall be at
the expense of the Company.

8. Determination of Right to Indemnification.

8.1 To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 4.1 or 4.2 of this Agreement
or in the defense of any claim, issue or matter described therein, the Company
shall indemnify the Indemnitee against expenses actually and reasonably incurred
by him in connection with the investigation, defense or appeal of such
proceeding, or such claim, issue or matter, as the case may be.

 

6



--------------------------------------------------------------------------------

8.2 In the event that Section 8.1 is inapplicable, or does not apply to the
entire proceeding, the Company shall nonetheless indemnify the Indemnitee unless
the Company shall prove by clear and convincing evidence to a forum listed in
Section 8.3 below that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification.

8.3 The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8.2 hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following, except that
the Indemnitee can select a forum consisting of the stockholders of the Company
only with the approval of the Company:

(a) A quorum of the Board consisting of directors who are not parties to the
proceeding for which indemnification is being sought;

(b) The stockholders of the Company;

(c) Legal counsel mutually agreed upon by the Indemnitee and the Board, which
counsel shall make such determination in a written opinion;

(d) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected; or

(e) The Court of Chancery of Delaware or other court having jurisdiction of
subject matter and the parties.

8.4 As soon as practicable, and in no event later than thirty (30) days after
the forum has been selected pursuant to Section 8.3 above, the Company shall, at
its own expense, submit to the selected forum its claim that the Indemnitee is
not entitled to indemnification, and the Company shall act in the utmost good
faith to assure the Indemnitee a complete opportunity to defend against such
claim.

8.5 If the forum selected in accordance with Section 8.3 hereof is not a court,
then after the final decision of such forum is rendered, the Company or the
Indemnitee shall have the right to apply to the Court of Chancery of Delaware,
the court in which the proceeding giving rise to the Indemnitee’s claim for
indemnification is or was pending or any other court of competent jurisdiction,
for the purpose of appealing the decision of such forum, provided that such
right is executed within sixty (60) days after the final decision of such forum
is rendered. If the forum selected in accordance with Section 8.3 hereof is a
court, then the rights of the Company or the Indemnitee to appeal any decision
of such court shall be governed by the applicable laws and rules governing
appeals of the decision of such court.

8.6 Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify the Indemnitee against all expenses incurred by the
Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all expenses incurred by the Indemnitee in
connection with any other proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous and not made in good faith.

 

7



--------------------------------------------------------------------------------

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

9.1 Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or

9.2 Unauthorized Settlements. To indemnify the Indemnitee hereunder for any
amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld, conditioned or delayed; or

9.3 Securities Law Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against the Indemnitee for (i) an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto (the “Exchange Act”) or similar provisions of
any federal, state or local statutory law, (ii) any reimbursement of the Company
by Indemnitee of any bonus or other incentive-based or equity-based compensation
or of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act or any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
(iii) the payment to the Company of profits arising from the purchase, sale or
other acquisition or transfer by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act; or

9.4 Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.

10. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

11. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements or otherwise, both as to action in
the Indemnitee’s official capacity and to action in another capacity while
occupying his position as an agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

 

8



--------------------------------------------------------------------------------

12. General Provisions.

12.1 Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.

12.2 Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 12.1 hereof.

12.3 Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

12.4 Subrogation. In the event of full payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary or desirable to secure such rights and to
enable the Company effectively to bring suit to enforce such rights.

12.5 Counterparts. This Agreement may be executed in one or more counter-parts,
which shall together constitute one agreement.

12.6 Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

12.7 Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given: (a) if delivered
by hand and signed for by the party addressee; or (b) if mailed by certified or
registered mail, with postage prepaid, on the third business day after the
mailing date:

 

(i) if to the Company:

   VeriSign, Inc.    487 East Middlefield Road    Mountain View, California
94043    Attention: General Counsel

(ii) if to the Indemnitee, at the address indicated in the Indemnitee’s
personnel or director file, as applicable, or such other address specified by
the Indemnitee in writing to the Company. Either party may provide the other
with notices of change of address, which shall be effective upon receipt.

 

9



--------------------------------------------------------------------------------

12.8 Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

12.9 Attorneys’ Fees. In the event Indemnitee is required to bring any action to
establish or enforce rights under this Agreement (including, without limitation,
the expenses of any Proceeding described in Section 3), the Indemnitee shall be
entitled to all reasonable fees and expenses in bringing and pursuing such
action, unless a court of competent jurisdiction finds each of the material
claims of the Indemnitee in any such action was frivolous and not made in good
faith.

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.

 

VERISIGN, INC.

    INDEMNITEE:

 

   

 

[Name][Title]

    [Name]

 

10